Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the reference characters are handwritten, making it unclear what some of the reference characters are numerals or letters (for example, 5 or S, 1 or 7 or ^, etc.).  
	The reference characters are also small and blurry, making them difficult to read. For example, in Figure 1 it is unclear whether the central-most reference character is a 97.
	Furthermore, Figure 1 should be split into a Figure 1A (showing the traction system being retracted or unengaged) and a Figure 1B (showing the traction system being extended or engaged).
	In Figures 1 and 3, the biasing member 50 is incorrectly drawn as an open space.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 99.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 97 in Figure 1, and 70 in Figure 2.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8 and 15 are objected to because of the following informalities:  In line 1 of claims 8 and 15, the phrase “a vehicle specifically to wheels thereof” should be replaced with the phrase - -wheels of a vehicle,- - for grammatical clarity and to remove indefinite language.
	In line 12 of claim 15, the term “pad” should be replaced with the term - -pads- - prior to the term “being” for grammatical clarity.  
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 13 and 20 are indefinite due to the fact that the phrase “a surface” in line 2 is a double recitation. This limitation has been previously set forth in the claims. Therefore, it is unclear whether the “surface” set forth in line 2 is the same element of the invention as previously set forth in the claims, or is an additional element of the invention. 
	
The term "improved" in claims 1, 8, and 15 is a relative term which renders the claims indefinite.  The term "improved" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  No quantitative or qualitative limitations have been set forth in the claims to clearly define this term. It is believed that this term should be replaced with the term - -increased- - to more accurately and clearly define the invention.

Regarding claims 1, 8, and 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 1 recites the limitation "said at least one engagement member" in line 5.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (KR 20140107149). Kang shows a traction system having all of the limitations as set forth in the above claims in Figures 2-8.
	Per claim 1, Kang shows a traction system including an annular housing 2 mounted adjacent a vehicle wheel 1. At least one connection member 21 operably connected to the housing 2 and being moveable between first (see Figure 4) and second positions (see Figure 7), such that the connection members 21 extend outward from the housing 2 in the second position. A traction pad 20 is secured to the connection member 21, and includes an upper surface that enhances traction on snow or ice when contacting the ground in the second position.

	Per claim 3, an air bladder 30 engages the engagement plate (generally at 28). The air bladder 30 may be inflated and deflated to move the connection members 21 between the first and second positions. 
	Per claims 4 and 16, a biasing member 22 is operably coupled to the connection member 21 to return the connection member 21 to the first position. 
	Claim 15 merely contains all of the limitations of claims 1-3. 
	Per claim 17, the traction pads 20 extend beyond the exterior tread surface of the tire (see Figure 7). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claims 1-4 and 15-17 above, and further in view of Chang (CN 203110798). 
	Regarding claims 6 and 20, Kang shows the traction pad 20 extending beyond the tread surface of a tire in Figure 7, and vice versa in Figure 4.
	Regarding claims 7 and 19, the biasing member 22 is a coil spring.
. 

Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claims 1-4 and 15-17 above, and further in view of Partin (2,765,199).
	Regarding claims 8-9 and 11-14, Kang shows a traction system having all of the limitations set forth therein, except for the traction system being coupled intermediate inner and outer wheels of a dual side-by-side tire configuration. Partin teaches the use of a traction system mounted in exactly such a manner (see Figure 2). Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art that the traction device of Kang could be mounted intermediate a dual wheel/tire assembly, for the purpose of increasing traction on commercial vehicles in addition to passenger vehicles.
	Regarding claim 10, Kang does not disclose that the traction member 20 is formed to have a radius equivalent to that of a tire adjacent thereto. However, Partin teaches this feature in Figure 1. Therefore, from this teaching, it would have been obvious to form the traction pads of Kang with a radius equivalent to an adjacent tire, for the purpose of preventing undue roughness to the ride. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show traction systems having retractable traction elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617